Citation Nr: 1401626	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-31 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, Ohio


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Mercy Hospital Anderson on March 5 and 6, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to June 1945.  His military awards include the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Department of Veterans Affairs VA Medical Center (VAMC) in Cincinnati, Ohio.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional documents relevant to the issue on appeal.  While the Virtual VA e-folder includes numerous VA treatment records, dated from May 2009 to July 2013, associated with the e-folder after issuance of the October 2012 statement of the case (SOC) these records are not relevant to the matter on which the case turns and, therefore, remand for consideration of this evidence by the Agency of Original Jurisdiction (AOJ) is unnecessary.  See 38 C.F.R. § 20.1304 (2013).  

In December 2012, the Veteran reported that he had paid Dr. W., the anesthesia doctor, and the ambulance that took him to the hospital.  He asked that he be reimbursed whatever was owed.  The issue presently on appeal is entitlement to payment or reimbursement for medical expenses incurred at Mercy Hospital Anderson on March 5 and 6, 2011.  The record reflects that Dr. W. is the surgeon who inserted a pacemaker on March 5, 2011.  The record before the Board does not reflect that a claim for payment or reimbursement of ambulance expenses has been adjudicated.  The issue of entitlement to payment or reimbursement for ambulance expenses, as referred to in the Veteran's December 2012 statement, is referred to the VAMC for appropriate action.  

In June 1945, the Veteran filed a claim for service connection for battle wounds, including shrapnel wounds in the left leg.  In September 1945, the Veteran was granted service connection for a scar as a residual of a shrapnel wound to the right leg.  In May 2005, the Veteran reported that he was shot in the right and left legs in service and, while his left leg injury was just a flesh wound, there was still a scar visible.  He also reported that he had ringing in his ears during service and still had humming in his ears.  In a May 2013 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), the Veteran reported that he had been shot in the ankle and thigh.  In August 2013, he clarified that he was not seeking service connection for an ankle condition or a thigh condition.  Nevertheless, it appears that his prior claim for service connection for a left leg scar remains pending.  The issues of entitlement to service connection for a left leg scar and tinnitus are referred to the Regional Office (RO) for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran incurred expenses as a result of medical services at Mercy Hospital Anderson on March 5 and 6, 2011.  

2.  There is no indication that the medical services at Mercy Hospital Anderson on March 5 and 6, 2011 were authorized by VA.  

3.  The medical services provided at Mercy Hospital Anderson on March 5 and 6, 2011 were not for a service-connected disability, nor did the Veteran have a total disability permanent in nature resulting from a service-connected disability at that time.  

4.  At the time the medical services at Mercy Hospital Anderson on March 5 and 6, 2011 were provided, the Veteran had coverage under a health-plan contract for payment or reimbursement of at least part of the costs incurred.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses incurred at Mercy Hospital Anderson on March 5 and 6, 2011 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  

In this case, however, the law, and not the facts, is dispositive of the claim.  Therefore, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Regardless, the Veteran was provided a VCAA notice letter in August 2012, after which his claim was readjudicated in the October 2012 SOC.  This letter advised the Veteran that evidence needed to substantiate his claim would be evidence showing that, on March 3, 2011, he was not covered by any third party insurance.  While this letter included the incorrect date (as the treatment at issue was provided on March 5 and 6, 2011), neither the Veteran nor his representative has alleged any prejudice resulting from this error.  Indeed, the Veteran, through his representative, has demonstrated actual knowledge of the requirements for establishing entitlement to payment or reimbursement of medical expenses incurred at Mercy Hospital Anderson on March 5 and 6, 2011, as evidenced by citation to and discussion of the pertinent laws and regulations in the October 2013 Informal Hearing Presentation (IHP).  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

The Board has considered that the October 2012 SOC refers to a March 2011 claim from Mercy Hospital and a March 2011 denial letter, neither of which are associated with the record before the Board.  Nevertheless, the combined health record (CHR) includes the May 2012 denial of the claim.  The fact on which this case turns, that the Veteran had coverage under a health-plan contract for payment or reimbursement of at least part of the costs incurred as a result of medical services provided at Mercy Hospital Anderson on March 5 and 6, 2011, is not in dispute.  Accordingly, remand to obtain a copy of the March 2011 claim and/or March 2011 denial letter would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Analysis

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725; and 1728(a) (West 2002 & Supp. 2013).

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Here, the record does not suggest, nor does the Veteran assert, that the treatment he received at Mercy Hospital Anderson on March 5 and 6, 2011 was authorized in advance by VA, or that he made an application to VA for authorization within 72 hours after admission.  Accordingly, the Board finds that prior authorization for the private medical treatment received at Mercy Hospital Anderson on March 5 and 6, 2011 was not obtained.

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  

Under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).

There is no indication from the record, nor has the Veteran alleged, that his treatment at Mercy Hospital Anderson on March 5 and 6, 2011 was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31.  On March 5 and 6, 2011, the Veteran was service-connected for anxiety psychoneurosis, degenerative osteoarthritis of the right and left knees, residuals of left shoulder sprain, bilateral hammertoes, and a right leg scar.  However, the Veteran presented to the emergency department on March 5, 2011 with nausea and weakness.  The impression was third degree AV block, complete, and rule out myocardial infarction.  The Veteran was admitted and underwent pacemaker placement.  While the Veteran is currently in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective August 28, 2012, he was not in receipt of a total disability rating at the time of the medical services provided on March 5 and 6, 2011.  In light of the foregoing, he is not eligible for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120, 17.47(i).  Thus, the case turns on whether the Veteran is eligible for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725.  

As an initial consideration, to be eligible for payment or reimbursement under 38 U.S.C.A. § 1725, the claim must be filed within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay at the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment from a third party.  See 38 C.F.R. §17.1004(d). 

Here, the October 2012 SOC reflects that a claim was received on March 21, 2011 from Mercy Anderson Hospital.  As indicated above, a copy of this claim is not included in the record before the Board.  Nevertheless, even assuming that the claim was timely filed, the criteria for eligibility for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725 are not met in this case.  

The provisions of 38 U.S.C.A § 1725(a) provide that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  Eligibility under 38 U.S.C.A § 1725(b) requires the following:  (1) the veteran is an active VA health-care participant, which means he or she is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; (2) the Veteran is personally liable for payment, which means he or she is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725.  

The implementing regulation, 38 C.F.R. § 17.1002, provides that payment or reimbursement for emergency services for non service-connected disabilities in non-VA facilities is made only if all of the following are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002(a)-(h).  

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The Board notes that changes were made to 38 C.F.R. § 17.1002, in December 2011 that were effective as of January 20, 2012.  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  However, these changes do not affect the adjudication of this claim.

Effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  In the Supplementary Information section, VA specifically addressed a commenter's suggestion that VA remove the term "or in part" from current § 17.1002(f).  VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that section 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "In other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b)...  The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract 'in whole or in part.'"  VA respectfully declined to make any changes to the regulation based on this comment.  

In this case, the Veteran had coverage under a health-plan contract for part of the treatment received at Mercy Anderson Hospital on March 5 and 6, 2011.  A March 2011 statement from that facility reflects that Medicare Part A payments were made for the medical services provided on those dates.  The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395(c)) or established by section 1831 of that Act (42 U.S.C.A. § 1395(j)).  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2).  In other words, Medicare Part A and Medicare Part B are enumerated "health-plan contracts."

The Veteran has not disputed that he has a health-plan contract as defined by the statute.  In his June 2012 notice of disagreement (NOD), the Veteran stated that Medicare had paid their part of the bill for his treatment.  He has submitted a July 2012 Medicare Summary Notice reflecting that Medicare Part A paid the provider for treatment at Mercy Hospital Anderson on March 5 and 6, 2011.  The Veteran's Medicare coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  While the Board is sympathetic toward the Veteran, it is bound by the law.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The record presents no basis to establish entitlement to payment or reimbursement of medical expenses incurred at Mercy Hospital Anderson on March 5 and 6, 2011under the governing legal authority.  As such, the claim must be denied.


ORDER

Entitlement to payment or reimbursement of medical expenses incurred at Mercy Hospital Anderson on March 5 and 6, 2011 is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


